                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DUTCH CLIPS LLC,
                                                Case No. 5:18-cv-04727-JDW
               Plaintiff

        v.

 RIPSTOP BY THE ROLL LLC,

               Defendant


                                           ORDER

       AND NOW, this 27th day of September, 2019, upon consideration of the Plaintiff’s

Consent Motion for Extension of Time to Complete Expert Reports (ECF No. 39) and for the

reasons stated in the accompanying Memorandum, it is ORDERED that the Motion is

GRANTED IN PART.

       It is FURTHER ORDERED as follows:

       1.     All deadlines in this Court’s Order dated July 11, 2019 (ECF No. 27), are

VACATED;

       2.     Affirmative expert reports, if any, are due by October 21, 2019.

       3.     Rebuttal expert reports, if any, are due by November 8, 2019.

       4.     The Parties shall complete all discovery by November 15, 2019.

       5.     Motions for summary judgment, if any, shall be filed by November 22, 2019, and

responses to dispositive motions must be filed on or before December 6, 2019.

                                                   BY THE COURT:


                                                   /s/ Joshua D. Wolson
                                                   JOSHUA D. WOLSON, J.
